DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a §371 national stage entry of PCT/IB2017/058245 filed on December 21, 2017, and claims priority to Indian Patent Application 201721000351 filed on January 4, 2017.
Status of the Claims
Claims 1 – 10, 12 – 16, 18, 20 – 27 are pending in the instant application.
Claims 7 – 10, 12 – 16, 18 and 20 – 21 are withdrawn.
Response to Applicant’s Remarks/ Amendments
Applicant’s Response After Final action filed on January 27, 2021 have been entered.
The objection to the instant claim 1 is hereby withdrawn in view of the Applicant’s amendment to insert a space in the instant claim.
The objection to the instant claim 27 is hereby withdrawn in view of the Applicant’s amendment to insert the phrase “a mixture of” in the instant claim.
Regarding the rejections under 35 U.S.C. § 103 of the instant claims 1 – 6 and 22 – 27 as being unpatenable over WO ‘739 in view of Trummal, Applicant’s arguments have been fully considered and are addressed below.
	WO ‘739 teaches that the purity of the compound Ib-hydrochloride (strong inorganic acid) was observed to be lower than 94%, which would significantly decrease the purity of the final product Rivaroxaban. WO ‘739 also teaches that the use of other acid addition salts, wherein the acids were organic acids, greatly increased the purity of Rivaroxaban. Since a person 
Search: Search has been performed for the full scope of the instant claims 1 – 6 and 22 – 27. No prior art was found.
Election/Restrictions
Claims 1 – 6 and 22 – 27 are allowable. The restriction requirement between Groups I – V, as set forth in the Office action mailed on February 6, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 6, 2020 is partially withdrawn. Claims 8 – 9, directed to a process for preparing the perchlorate salt compound of Formula-5, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 7, 10, 12 – 16, 18 and 20 – 21, directed to the intermediate compound of Formula-5, or the crystalline form of said compound; the process for preparing the crystalline form of the compound of Formula-5; and the compound Rivaroxaban prepared by the process, are withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Jeffrey Gendzwill, on February 12, 2021. The amendments are as follows:
CANCEL the instant claims 7, 10, 12 – 16, 18 and 20 – 21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the WIPO Publication WO 2013053739 A1 (Newadkar). Newadkar teaches (see, Example 5, page 32 lines 12-22) a process comprising reacting 2-({(5S)-2-oxo-3-[4-(3-oxo-4-morpholinyl)phenyl]-1,3-oxazolidin-5-yl}methyl)-1H-isoindole-1,3(2H)-dione (II) with methylamine (40% aqueous solution) and methanol. The reaction mixture was heated to 65 °C for 1 hour. Afterwards, oxalic acid was added dropwise to the reaction mass and see, Example 11, page 34 lines 26-35) reacting 4-{4-[(5S)-5-(amino methyl)-2-oxo-1,3-oxazolidine-3-yl]phenyl}morpholin-3-one oxalate with a solution of 5-chlorothiophene-2-carbonylchloride in toluene in the presence of sodium carbonate, water and acetone.
	However, Newadkar does not explicitly teach or provide sufficient guidance for the process for preparing the perchlorate intermediate compound of Formula-5 and using said intermediate to prepare the final compound Rivaroxaban, as recited in the instant claims. Therefore, the instant claims are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 6, 8 – 9 and 22 – 27 are now allowed.
Claims 7, 10, 12 – 16, 18 and 20 – 21 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626  

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626